UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FNU WIBOWO,                               
                            Petitioner,
                 v.
                                                  No. 03-1000
JOHN ASHCROFT, Attorney General
for the United States,
                       Respondent.
                                          
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A78-584-183)

                      Submitted: August 27, 2003

                      Decided: September 15, 2003

  Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.



Petition dismissed in part and denied in part by unpublished per
curiam opinion.


                              COUNSEL

Caitlin A. Brazill, CATHOLIC CHARITIES IMMIGRATION
LEGAL SERVICES, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, David V. Bernal, Assis-
tant Director, Anthony P. Nicastro, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.
2                         WIBOWO v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Fnu Wibowo, a native and citizen of Indonesia, petitions for review
of an order of the Board of Immigration Appeals (Board). The order
affirmed, without opinion, the Immigration Judge’s (IJ) decision
denying Wibowo’s applications for asylum and withholding of
removal.

   On appeal, Wibowo asserts that the Board erred in designating his
case as appropriate for affirmance without opinion, after review by a
single Board member, in accordance with the procedure set out in 8
C.F.R. § 1003.1(a)(7) (2003). This section allows a single Board
member to enter an order affirming the result of the IJ’s decision if
the result reached is correct; any errors are harmless or nonmaterial;
and either the issue on appeal is squarely controlled by Board or fed-
eral circuit court precedent and does not involve application of prece-
dent to a novel fact situation, or the factual and legal questions raised
are so insubstantial that three-member review is not warranted. 8
C.F.R. § 1003.1(a)(7)(ii).

   We reject Wibowo’s challenges to the Board’s use of the procedure
in his case based on our finding that summary affirmance was appro-
priate here under the factors set forth in § 1003.1(a)(7)(ii). In addition,
we find Wibowo’s objections to the summary affirmance procedure
on due process grounds to be without merit. See Falcon-Carriche v.
Ashcroft, 335 F.3d 1009, 1013-14 (9th Cir. 2003); Georgis v. Ash-
croft, 328 F.3d 962, 967 (7th Cir. 2003); Mendoza v. United States
Attorney Gen., 327 F.3d 1283, 1288-89 (11th Cir. 2003); Soadjede v.
Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003); Gonzalez-Oropeza v.
United States Attorney Gen., 321 F.3d 1331, 1333-34 (11th Cir.
2003); Albathani v. INS, 318 F.3d 365, 375-79 (1st Cir. 2003); cf.
Khattak v. Ashcroft, 332 F.3d 250, 253 (4th Cir. 2003) (rejecting a
retroactivity challenge to the Board’s summary affirmance procedure
                        WIBOWO v. ASHCROFT                          3
and concluding that "allowing summary opinions in clear cases is
nothing more than a procedural change that does not affect substan-
tive rights").

   We further find that we lack jurisdiction to review Wibowo’s con-
tention that he established extraordinary circumstances excusing his
failure to timely file his asylum claim. 8 U.S.C. § 1158(a)(3) (2000);
see Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003);
Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002); Fahim
v. United States Attorney Gen., 278 F.3d 1216, 1217-18 (11th Cir.
2002); Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001). We
are therefore barred from reviewing the merits of Wibowo’s underly-
ing asylum claim.

   Finally, upon our review, we conclude that the record supports the
IJ’s finding that Wibowo did not qualify for withholding of removal
because he failed to sustain his burden of proof with respect to his
claim that he is ethnically Chinese and a Christian. 8 U.S.C.
§ 1252(b)(4) (2000); 8 C.F.R. § 1208.16 (2003); see INS v. Stevic,
467 U.S. 407, 428-30 (1984).

   Accordingly, we dismiss the petition for review as to the determi-
nation of Wibowo’s ineligibility to seek asylum under 8 U.S.C.
§ 1158(a) and deny the petition for review as to the remaining claims.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                     DISMISSED IN PART AND DENIED IN PART